Citation Nr: 1510801	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left shoulder disability

2.  Entitlement to service connection for residuals of osteomyelitis of the left shoulder.

3.  Entitlement to service connection for residuals of a methicillin-resistant staphylococcus aureus (MRSA) infection of the left shoulder.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for folliculitis.

9.  Entitlement to service connection for migraine headaches.

10.  Entitlement to service connection for a psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 2004 to May 2008.  His DD-214 indicates that he served as a financial technician and had no foreign or sea service.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and a July 2012 rating decision of the RO in Huntington, West Virginia.  

In August 2014, the Board remanded the matter for the purpose of affording the appellant a Board hearing.  

In November 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

Due to technical problems, a transcript of the November 2014 Board hearing is unavailable.  In a December 2014 letter, the Board advised the appellant of this fact and offered him the opportunity to attend an additional Board hearing.  Later that month, the appellant responded that he did not wish to attend an additional Board hearing.  He asked that his appeal be considered based on the evidence of record.  

It is noted that, at his November 2014 hearing, the appellant indicated that he wished to withdraw his appeal with respect to the claim of service connection for residuals of a MRSA infection of the left shoulder.  Accordingly, that issue has been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).

In November 2014, the appellant submitted a claim of service connection for a back disability.  The record currently available to the Board contains no indication that the Agency of Original Jurisdiction (AOJ) has adjudicated this claim.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In February 2015, the Board granted the appellant's motion to advance his case on its docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right shoulder disability, osteomyelitis of the left shoulder, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, folliculitis, migraine headaches, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the appellant advised VA that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for residuals of a MRSA infection of the left shoulder.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for residuals of a MRSA infection of the left shoulder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at his November 2014 hearing, the appellant and his representative indicated that they wanted to withdraw the appeal for the issue of entitlement to service connection for residuals of a MRSA infection of the left shoulder.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for residuals of a MRSA infection of the left shoulder is dismissed.  


REMAND

The record on appeal appears to be incomplete.  The only VA clinical records currently associated with the record are from the Bay Pines VA Medical Center (VAMC) for the period from July 2006 to June 2009; from the Clarksburg VAMC for the period from June 2008 to January 2009; and from the Washington, D.C. VAMC for the period from May to June 2009.  The only private clinical records currently associated with the record are from the Camden Clark Memorial Hospital for the period from September 2006 to August 2009.  Based on his November 2014 hearing testimony, it appears that the appellant may have received additional medical care since August 2009.  Given the evidence currently of record, the AOJ should undertake the necessary efforts to obtain more recent VA and private clinical records that are relevant to the claims.  

Here, the Board observes that the appellant has previously been asked to submit or identify additional medical records in support of his claims, but he has failed to respond.  The Board reminds the appellant that, although VA has a duty to assist him in obtaining relevant records in support of his claims, it is his obligation to provide VA with enough information to identify and locate existing records and authorize the release of these records in a form acceptable to the custodian.  38 C.F.R. § 3.159(c)(2014).   

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  After reviewing the record, the Board finds that VA medical examinations are necessary in connection with the claims on appeal.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record reflects that the appellant previously failed to report for several VA medical examinations scheduled in connection with other claims.  During the November 2014 hearing, the Veteran's attorney explained that he had missed those examinations because he was transient due to being homeless.  The Board takes this opportunity to advise the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate, to include attending scheduled VA examinations.  He is expected to cooperate in the efforts to adjudicate the claims, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).   Pursuant to 38 C.F.R. § 3.655 (2012), failure to appear for a scheduled VA examination may detrimentally affect the claim because the subsequent adjudication will be based solely on the evidence of record.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appellant and his attorney and ask that they submit or identify all clinical records of treatment for his claimed conditions since August 2009.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain any additional VA and/or private medical records pertinent to the appellant's claims.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder and osteomyelitis of the left shoulder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the paper claims file, Virtual VA, and VBMS, including the Veteran's available service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any right shoulder disorders that have been present during the appeal period.  He or she should state whether the Veteran has had osteomyelitis of the left shoulder or residuals thereof during the appeal period.

For each diagnosis identified, the examiner should state whether it is at least as likely as not the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  He or she should also opine as to whether it is at least as likely as not the disorder was either caused by or permanently aggravated by the Veteran's service-connected left shoulder disability.

The appellant is currently service-connected for a scar status post left shoulder surgery and left shoulder wide acromioclavicular joint due to prior resection of distal clavicle with full thickness tear of the supraspinatus tendon.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current right ankle disorder, left ankle disorder, right knee disorder, and left ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the paper claims file, Virtual VA, and VBMS, including the Veteran's available service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any right ankle, left ankle, right knee, and left knee disorders that have been present during the appeal period.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

In rendering this opinion, the examiner should consider the service treatment records documenting right and left ankle sprains and the March 2008 separation medical examination noting complaints of right knee pain and giving way, left ankle pain and swelling after PT, and the appellant's reports that he required knee and ankle braces for PT.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)
	
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any folliculitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the paper claims file, Virtual VA, and VBMS, including the Veteran's available service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has current folliculitis that is related to his military service

In rendering this opinion, the examiner should consider the service treatment records showing treatment for folliculitis in January 2005 and a March 2008 report of medical history noting a history of folliculitis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)
	
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any migraine headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the paper claims file, Virtual VA, and VBMS, including the Veteran's available service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has current migraine headaches that are related to his military service

In rendering this opinion, the examiner should consider the service treatment records documenting treatment for headaches in October 2004 and the March 2008 report of medical history noting a history of frequent or severe headaches.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)
	
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the paper claims file, Virtual VA, and VBMS, including the Veteran's available service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorders that have been present during the appeal period.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service.

In rendering this opinion, the examiner should consider the service treatment records showing treatment for depression in May 2006, as well as the appellant's July 2007 and March 2008 reports of medical history noting depression, anxiety, and a history of mental health counseling for depression.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)
	
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


